UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHESECURITIES EXCHANGE ACT OF1934 Commission File Number001-36184 RELYPSA,INC. (Exact name of registrant as specified in its charter) Delaware 26-0893742 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 100 Cardinal Way Redwood City, CA 94063 (Address of principal executive offices) (Zip Code) (650) 421-9500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes¨Nox As of May 2, 2016, the registrant had 44,747,978shares of common stock outstanding. Relypsa, Inc. Quarterly Report on Form 10-Q Index PARTI FINANCIALINFORMATION 3 ITEM 1: Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Unaudited Interim Condensed Consolidated Financial Statements 7 ITEM 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3: Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4: Controls and Procedures 23 PARTII OTHER INFORMATION 24 ITEM 1: Legal Proceedings 24 ITEM 1A: Risk Factors 24 ITEM 2: Unregistered Sales of Equity Securities and Use of Proceeds 50 ITEM 3: Defaults Upon Senior Securities 50 ITEM 4: Mine Safety Disclosures 50 ITEM 5: Other Information 50 ITEM 6: Exhibits 51 Signatures 53 -2- PART I. FINANCIAL INFORMATION Item 1. Financial Statements Relypsa, Inc. Condensed Consolidated Balance Sheets (In thousands, except per share amounts) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net Other receivables Inventory Prepaid expenses and other current assets Total current assets Restricted cash Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued liabilities Deferred rent, current portion 27 27 Line of credit, current portion Capital loan, current portion — Deferred revenue, current portion Total current liabilities Long-term liabilities: Deferred rent Capital loan Deferred revenue Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock: $0.001 par value; 5,000 shares authorized at March 31, 2016 and December 2015; no shares issued and outstanding at March 31, 2016 and December 31, 2015 — — Common stock: $0.001 par value; 300,000 shares authorized at March 31, 2016 and December 31, 2015;44,714 and 41,974 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 45 42 Additional paid-in capital Accumulated other comprehensive gain (loss) 63 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. -3- Relypsa, Inc. Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except share and per share amounts) Three Months Ended March 31, Revenues: Net product revenues $ $ — Collaboration and license revenue — Total revenues — Operating expenses: Cost of goods sold 78 — Research and development Selling, general and administrative Total operating expenses Loss from operations ) ) Interest and other income, net 84 Interest expense ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted average common shares used to compute net loss per share, basic and diluted See accompanying notes. -4- Relypsa, Inc. Condensed Consolidated Statements of Comprehensive Loss (Unaudited) (In thousands) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive income: Unrealized gain on available-for-sale securities, net of tax 25 Total comprehensive loss $ ) $ ) See accompanying notes. -5- Relypsa, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Three Months Ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Amortization of debt discount 40 37 Amortization of debt issuance costs 9 10 Accretion of final debt payment 82 Investment premium amortization — Loss on disposal of fixed assets — 13 Changes in assets and liabilities: Trade receivables 17 — Other receivables ) ) Inventory ) — Prepaid expenses and other current assets ) Other assets and restricted cash ) Accounts payable Accrued and other liabilities ) Deferred rent ) Deferred revenue ) — Net cash used in operating activities ) ) Investing activities Purchases of investments ) ) Proceeds from maturities of short-term investments Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities Net proceeds from public offerings Proceeds from common stock option exercises Proceeds from purchases under the Employee Stock Purchase Plan Repayment of equipment line of credit ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. -6- Relypsa, Inc. Notes to Unaudited Interim Condensed Consolidated Financial Statements 1. Description of Business and Significant Accounting Policies Organization Relypsa, Inc. (Relypsa or the Company) is a biopharmaceutical company focused on the discovery, development and commercialization of polymer-based drugs to treat conditions that are often overlooked and undertreated, but that can have a serious impact on patients’ lives and even be life-threatening. On October 21, 2015, the U.S. Food and Drug Administration (FDA) approved the Company’s first drug, Veltassa (patiromer) for oral suspension, for treatment of hyperkalemia. Hyperkalemia is a life-threatening condition defined as abnormally elevated levels of potassium in the blood. The Company launchedVeltassa in December 2015 and it is available for prescription to patients in the United States through a limited number of specialty pharmacies and specialty distributors. The Company commenced operations on October29, 2007. The Company’s principal operations are based in Redwood City, California and it operates in one segment. The information included in this quarterly report on Form10-Q should be read in conjunction with the consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form10-K for the year ended December31, 2015 filed with the U.S. Securities Exchange Commission (SEC). Offerings On November 4, 2015, the Company filed a shelf registration statement on Form S-3, which permitted: (a) the offering, issuance and sale by the Company of up to a maximum aggregate offering price of $300.0 million of its common stock, preferred stock, debt securities, warrants and/or units; and (b) as part of the $300.0 million, the offering, issuance and sale by the Company of up to a maximum aggregate offering price of $75.0 million of its common stock that may be issued and sold under a sales agreement with Cantor Fitzgerald & Co in one or more at-the-market offerings. During January and February 2016, the Company sold 2,509,372 shares pursuant to its current at-the-market offering at a weighted-average sale price of $18.18 for aggregate offering proceeds of $45.6 million, and the Company received aggregate net proceeds of $44.2 million. Basis of Presentation The unaudited interim condensed consolidated financial statements for the three months ended March 31, 2016 and 2015 have been prepared on the same basis as the audited consolidated financial statements for the year ended December 31, 2015. The consolidated financial statements include all normal recurring adjustments, which the Company considers necessary for a fair presentation of our financial position at such dates and our operating results and cash flows for those periods. Results for the interim periods are not necessarily indicative of the results for the entire year. For more complete financial information, these condensed consolidated financial statements, and notes thereto, should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2015 included in our Annual Report on Form 10-K filed with the Securities and Exchange Commission, or SEC.
